This prosecution originated in the county court of Lawrence county, Ala., upon an affidavit *Page 355 
and warrant charging him with the offense of disturbing religious worship. He was there tried by a jury, and was convicted as charged; the jury assessed his fine at $75. From the judgment of conviction, this appeal was taken. The appeal is authorized by section 8 of an act of the Legislature approved August 29, 1919. Local Acts 1919, pp. 86, 88.
The evidence adduced upon the trial was ample upon which to predicate the verdict, and to support the judgment of conviction pronounced and entered. The act complained of was the firing of a pistol in close proximity to the church where the services were being conducted. The firing of the pistol, without dispute, caused a great commotion in the church and consternation upon the part of many of the participants in the meeting. The accused admitted firing the pistol as aforesaid, but contended that it was accidentally done, and that while examining the pistol, with a view to its purchase, it was twice discharged accidentally.
To constitute the offense complained of, the act must have been willfully committed. Whether it was so committed was a question for the jury to determine from the evidence, therefore the affirmative charge requested was not in point, and the court committed no error in its refusal. This is the only point of decision involved upon this appeal, as the purported motion for a new trial is not presented in a manner authorizing this court to consider it.
Finding no reversible error, the judgment of conviction appealed from is affirmed.
Affirmed.